Case: 20-50922     Document: 00516235636         Page: 1     Date Filed: 03/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 11, 2022
                                  No. 20-50922
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ronnie Jackson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                         for Western District of Texas
                           USDC NO. 6:18-CR-354-1


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ronnie Jackson appeals various written conditions of his supervised
   release, contending that the written judgment should be amended to match
   the orally pronounced judgment. The district court sentenced Jackson in
   October 2020. We agree in part. We VACATE in part Jackson’s sentence
   and REMAND for amendment of the judgment consistent herewith.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50922      Document: 00516235636           Page: 2   Date Filed: 03/11/2022




                                     No. 20-50922


                                 BACKGROUND
          Ronnie Jackson pleaded guilty to four counts of interference with
   commerce by robbery and aiding and abetting, as well as one count of
   brandishing a firearm during a crime of violence.          The district court
   sentenced Jackson within the advisory guidelines range to 46 months of
   imprisonment for each robbery conviction, to be served concurrently, and 96
   consecutive months for the firearm conviction; five years of supervised
   release; a $500 special assessment; a $5,000 fine; and $1,578 in restitution.
   Jackson timely appealed.
          At sentencing, the district court orally noted several special conditions
   of supervised release tailored to Jackson’s case, but the court failed to
   pronounce or reference a number of additional conditions that the written
   judgment contained. Jackson did not object to the conditions at that time.
          On appeal, Jackson challenges only the enforceability of the judgment
   of unpronounced conditions of supervised release. The parties initially
   dispute our standard of review.
                                  DISCUSSION
          Pursuant to a defendant’s due process right to be present at
   sentencing, the district court’s oral pronouncement of the sentence controls
   over the subsequent written judgment, including with respect to conditions
   of supervised release. United States v. Diggles, 957 F.3d 551, 556–57 (5th Cir.
   2020) (en banc) (citations omitted), cert. denied, 141 S. Ct. 825 (2020). In
   Diggles, the en banc court abandoned the “byzantine distinctions” between
   standard, mandatory, and special conditions of supervised release, id. at 559,
   and “established a new framework for determining which conditions of
   supervised release require oral pronouncement and what counts as notice to
   the defendant.” United States v. Gomez, 960 F.3d 173, 179 (5th Cir. 2020)




                                          2
Case: 20-50922      Document: 00516235636          Page: 3    Date Filed: 03/11/2022




                                    No. 20-50922


   (citation omitted); see also Diggles, 957 F.3d at 563 (summarizing the
   clarification of the law governing supervised release conditions).
          Under the new framework, a district court must pronounce any
   condition of supervised release that does not fall within the mandatory
   conditions enunciated in 18 U.S.C. § 3583(d). Diggles, 957 F.3d at 559. A
   district court satisfies the pronouncement requirement by notifying the
   defendant at sentencing what conditions are being imposed. Id. at 560. The
   court may orally state the conditions or specifically adopt a list of
   recommended supervised release conditions from a court-wide or judge-
   specific standing order, the Presentence Investigation Report (PSR), or some
   other document. Id. at 560–63 & n.5 (citations omitted). However, “the
   mere existence of such a document is not enough for pronouncement.” Id.
   at 561 n.5. The district court must ensure that the defendant had a chance to
   read and review that list with counsel and must orally adopt that list when the
   defendant is in court and can object. Id. at 560–63 & n.5 (citations omitted).
   “The pronouncement requirement is not a meaningless formality.” Id. at
   560. It provides the defendant notice of the sentence and a chance to object.
   Id.
          This court recently applied Diggles, holding that if the defendant
   objects to a condition of supervised release for the first time on appeal, “the
   standard of review depends on whether he had an opportunity to object
   before the district court.” United States v. Grogan, 977 F.3d 348, 352 (5th
   Cir. 2020) (citation omitted). “If he had that chance but failed to do so, [this
   court] review[s] for plain error. If he did not have the opportunity, [this
   court] review[s] for abuse of discretion.” Id. (internal citations omitted).




                                          3
Case: 20-50922        Document: 00516235636              Page: 4       Date Filed: 03/11/2022




                                         No. 20-50922


           In the instant case, the district court did not orally pronounce
   “mandatory” 1 conditions 1 through 9 or “standard conditions” 1 through 17
   as denominated in the written judgment. The court did, however articulate
   several special conditions that had been recommended in the PSR. While the
   court failed to orally adopt the PSR, the PSR’s generic reference simply
   stated, “[i]n addition to the mandatory and standard conditions of
   supervision adopted by the [district c]ourt,” several other special conditions
   might be appropriate in this case. The PSR neither listed the mandatory and
   standard conditions adopted by the district court, nor expressly referred to
   the standing order of the Western District of Texas 2, nor included the
   standing order in an attachment or appendix. Finally, the district court did
   not ask Jackson whether he had reviewed the PSR with his counsel, nor did
   it refer to the standing order or the mandatory and standard conditions or ask
   Jackson and his counsel whether they had reviewed the standing order.
   Compare United States v. Martinez, 15 F.4th 1179, 1180–81 (5th Cir. 2021)
   (citations omitted) (holding that if a PSR gives notice that standard
   conditions are recommended, and the district court pronounces that it is
   imposing the standard conditions, the pronouncement requirement is
   fulfilled where a standing order governs the district’s standard supervised
   release conditions).
           Under these circumstances, the district court did not adequately
   notify Jackson that the conditions listed in the standing order were being


           1
            These terms derive from the judgment below and are not to be confused with the
   terminology described by Diggles. That is, these terms in the judgment, other than those
   required by § 3583(d), would be considered “discretionary” according to Diggles. These
   conditions are also different from the special conditions that the court did articulate when
   pronouncing Jackson’s sentence.
           2
             United States District Court for the Western District of Texas, Conditions of
   Probation and Supervised Release, https://bit.ly/3ouyWtb (last visited Dec. 1, 2021).




                                                4
Case: 20-50922      Document: 00516235636          Page: 5   Date Filed: 03/11/2022




                                    No. 20-50922


   imposed, and Jackson had no opportunity to object to those conditions. See
   Diggles, 957 F.3d at 560–61 & n.5. Consequently, we must review the
   challenge to the conditions for an abuse of discretion. See Grogan, 977 F.3d
   at 352 (citations omitted). An abuse of discretion occurs if the court makes
   an error of law. In re Deepwater Horizon, 785 F.3d 986, 999 (5th Cir. 2015)
   (citation omitted).
          If the district court fails to mention at sentencing a condition of
   supervised release that must be pronounced, its inclusion in the written
   judgment can create a conflict. United States v. Vega, 332 F.3d 849, 852–53
   (5th Cir. 2003) (per curiam) (citation omitted). In the event of a conflict,
   which constitutes legal error, the oral pronouncement controls, and the
   written judgment must be amended to conform with the oral
   pronouncement. Id.; Diggles, 957 F.3d at 557–58. When conditions identified
   in the written judgment conflict with the sentence as orally pronounced,
   those conditions must be deleted from the judgment. See United States v.
   Fields, 977 F.3d 358, 366–67 (5th Cir. 2020) (citations omitted) (vacating in
   part and remanding for amendment of written judgment to remove
   unpronounced special condition requiring mental health treatment).
          Here, because the first seven mandatory conditions of supervised
   release parallel requirements set out in 18 U.S.C. § 3583(d), pronouncement
   was not required. We consider the remaining mandatory and standard
   conditions in three categories. But it is necessary to emphasize, as this court
   has done in United States v. Chavez, that “in certain circumstances the
   district court may later modify and enlarge the conditions of supervised
   release.” No. 20-50550, slip op. (5th Cir. Mar. __, 2022) (citing 18 U.S.C.
   § 3583(e); Fed. R. Crim. P. 32.1(c)). Such an option should preserve the
   court’s ability to effectuate the purposes of supervised release according to
   the Western District’s standing order.




                                          5
Case: 20-50922      Document: 00516235636          Page: 6    Date Filed: 03/11/2022




                                    No. 20-50922


   I. Conditions related to Jackson’s finances
          The district court orally ordered Jackson to pay a $500 special
   assessment, a $5,000 fine, and $1,578 in restitution. The written judgment
   included several conditions that were also related to Jackson’s finances,
   including mandatory conditions 8 and 9 and standard conditions 14, 15, and
   16.
          Mandatory condition 8 required Jackson to pay the special assessment
   imposed under 18 U.S.C. § 3013. This provision was consistent with the
   judgment imposing a special assessment, the statute which made the special
   assessment mandatory, and the district court’s intent that Jackson be
   required to pay the special assessment as required by statute. Therefore, this
   condition was consistent with the district court’s oral pronouncement.
          Standard condition 14 provided that if the judgment imposed other
   criminal monetary penalties, Jackson must pay such penalties in accord with
   the schedule of payments in the judgment. This provision is consistent with
   the statutory requirement that a defendant must pay restitution imposed by
   the district court. See 18 U.S.C. § 3583(d). It is also consistent with the oral
   pronouncement.
          Standard conditions 15 and 16 provide that, if the judgment imposes
   any monetary penalties, Jackson must provide the probation officer access to
   any requested financial information, and he may not incur any new credit
   charges or open additional lines of credit without the approval of his
   probation officer unless he is in compliance with the payment schedule. As
   the government correctly notes, these conditions are substantially similar to
   the special conditions that were pronounced by the district court at the
   sentencing hearing. Accordingly, they do not conflict with the district
   court’s oral pronouncement.




                                          6
Case: 20-50922      Document: 00516235636          Page: 7    Date Filed: 03/11/2022




                                    No. 20-50922


          Mandatory condition 9 requires Jackson to notify the court of any
   material change in his economic circumstances that might affect his ability to
   pay restitution, fines, or special assessments. Although this condition is
   somewhat consistent with the district court’s oral pronouncement of
   monetary penalties, its additional obligation to notify the court of changes in
   Jackson’s economic circumstances is more burdensome, and thus conflicts
   with the district court’s oral pronouncement of the sentence.
   II. Condition regarding illegal activity
          Standard condition 10 provides that Jackson “shall not own, possess
   or have access to a firearm, ammunition, destructive device, or dangerous
   weapon (i.e. anything that was designed, or was modified, for the specific
   purpose of causing bodily injury or death to another person such as
   nunchakus or tasers).” This condition is partially consistent with the
   statutorily required condition that the defendant shall not commit another
   federal, state, or local offense. 18 U.S.C. § 3583(d). Federal law prohibits
   persons who have been convicted of a felony from possessing firearms,
   ammunition, and destructive device. See 18 U.S.C. § 922(g)(1); see also
   18 U.S.C. § 921(a)(3) (defining firearm to include “any destructive device”).
   However, to the extent this condition broadens the statutory restriction by
   prohibiting the possession of other dangerous weapons, it conflicts with the
   district court’s oral pronouncement and must be stricken in part.
   III.  Conditions concerning the defendant’s obligations during
   supervision
          Standard conditions 1 to 9, 11 to 13, and 17 all concern Jackson’s
   general obligations during supervised release and were not orally pronounced
   at sentencing. Although they are included in the Western District’s standing
   order, the district court did not refer to or orally adopt the standing order at
   sentencing. Taken together, these unpronounced, unincorporated, and un-




                                          7
Case: 20-50922      Document: 00516235636          Page: 8   Date Filed: 03/11/2022




                                    No. 20-50922


   referenced conditions found only in Jackson’s written judgment, although
   critical to effectuating the purposes of supervised release, are required to be
   excised according to our existing precedent.
                                 CONCLUSION
          Mandatory condition 9 and standard conditions 1 to 9, 11 to 13, and 17
   conflict with the oral pronouncement and should be excised from the written
   judgment. Standard condition 10 must be excised in part from the written
   judgment. For the foregoing reasons, we VACATE in part Jackson’s
   sentence and REMAND for the district court to amend its written judgment
   in accordance herewith.




                                         8